DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Response to Amendment
 This Office Action is in response to an amendment filed on 1/20/2022. As directed by the amendment, claims 13, 15 and 16 were canceled, claim 1 was amended, and no claims were added. Thus, claims 1-12, 14, and 17-26 are pending for this application.
 
 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, either alone or in combination, the specific structural and functional limitations of the compression garment system of claims 1 and 22 and the method of compression therapy of claim 26 such that, as recited in claim 1, the compression garment comprises one or more forehead connection straps configured for use in donning the garment on the head of the body, and, as recited in claim 22, the compression garment comprises plurality of pressure applying regions are arranged from an outer head pressure applying region extending along an edge of the garment positionable from a right cheek of the head around an upper posterior of the head and towards a left cheek of the head to a lower posterior pressure applying region positionable about a lower posterior of the head and the neck, and as recited in claim 26, the method comprises a plurality of pressure applying regions arranged from an outer head pressure applying region extending along an edge of the garment positionable from a right 
The closest prior art of record are: Rosett (US 1,795,893), Tseng (US 2007/0088234), Waldridge (US 2003/0032905), Gorin (FR 2731349) and Nour (FR 2939642).
While the above-mentioned references are related to the claimed invention, they do not disclose, either alone or in combination, the limitations of the compression garment system of claims 1 and 22 and the method of compression therapy of claim 26. Specifically, the prior art of record does not disclose as recited in claim 1, the compression garment comprises one or more forehead connection straps configured for use in donning the garment on the head of the body, and, as recited in claim 22, the compression garment comprises plurality of pressure applying regions are arranged from an outer head pressure applying region extending along an edge of the garment positionable from a right cheek of the head around an upper posterior of the head and towards a left cheek of the head to a lower posterior pressure applying region positionable about a lower posterior of the head and the neck, and as recited in claim 26, the method comprises a plurality of pressure applying regions arranged from an outer head pressure applying region extending along an edge of the garment positionable from a right cheek of the head around an upper posterior of the head and towards a left cheek of the head to a lower posterior pressure applying region positionable about a lower posterior of the head and the neck.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785  

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785